                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BULFF DIVISION

CHRISTOPHER BLAIR DISHAUN ROBINSON,                                            PLAINTIFF
ADC #164517

V.                            CASE NO. 5:19-cv-00062 JM

DOVER, Records Supervisor,                                                 DEFENDANTS
East Arkansas Regional Unit, et al.

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. The Court certifies that an in forma pauperis appeal

is considered frivolous and not in good faith.

       DATED this 12th day of February, 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
